***********
Upon review of the competent evidence of record, with reference to the errors assigned, and considering the written and oral arguments of the parties, the Full Commission finds no good grounds to receive further evidence, or to rehear the parties or their representatives. Upon reconsideration of the evidence, the Full Commission reverses the Order of the Deputy Commissioner, and enters the following Order.
                               ***********
Plaintiff alleges that he sustained a back injury on November 6, 2009 while employed as a laborer for Defendant-Employer. Defendants filed a Form 63 dated January 8, 2010 agreeing to pay medical compensation without prejudice, treating the claim as a "medical only" claim. Defendants paid for multiple physicians' visits and initially agreed, but later withdrew, approval for fusion surgery. Plaintiff missed more than one day from work. *Page 2
This claim does not meet the definition of a "medical only" claim under I.C. Rule 404A (7)(a). Since Defendants have not admitted compensability, the expedited medical motions process is not the proper forum to address Plaintiff's Motion.
It is therefore ORDERED that the decision of the Deputy Commissioner is reversed and this matter is referred to Chief Deputy Commissioner Wanda Blanche Taylor for assignment to a Deputy Commissioner for an expedited hearing on all issues. Defendants shall admit or deny compensability for this claim on the proper form within 10 days from the filing date of this order and submit a copy to Bernadine S. Ballance, Commissioner.
This the ___ day of February 2011.
                                    S/___________________ BERNADINE S. BALLANCE COMMISSIONER
CONCURRING:
  S/___________________ LINDA CHEATHAM COMMISSIONER
  S/___________________ LAURA KRANIFELD MAVRETIC COMMISSIONER *Page 1